DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
1.1.	The expressions “each coefficient (α)” (lines 13) and “each component (α) being a coefficient” (line 12-13) should be consistent with each other in order to improve consistency and clarity of the claim language. For example, the expression in line-13 could read as “each coefficient component (α)…”, or any other proper and consistent form.
1.2.	The expressions “components (α)” (lines 17), “each coefficient (α)” (lines 13) and “each component (α) being a coefficient” (line 12-13) should be consistent with each other in order to improve consistency and clarity of the claim language. For example, the expression in line-13 could read as the “coefficient components (α)…”, or any other proper and consistent form.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 2 is objected to because of the following informalities: the expressions “the computation step” (lines 2) and “computing” (line 12) of claim 2 should be consistent with each other in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

3. 	Claim 3 is objected to because of the following informalities: the expressions “two components (α)” (lines 3) and “coefficient (α)” of claim 1 should be consistent with each other in order to improve consistency and clarity of the claim language.


4. 	Claim 4 is objected to because of the following informalities: the expression “conductor” in line 2 should be consistent with the expression and “electrical conductor” of claim-1 should be consistent with each other in order to improve clarity of the claim language. 
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

5. 	Claim 5 is objected to because of the following informalities: the expression “conductor” in line 2 should be consistent with the expression and “electrical conductor” of claim-1 should be consistent with each other in order to improve clarity of the claim language. 
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

6. 	Claim 7 is objected to because of the following informalities: the expression “conductor” in line 2 should be consistent with the expression and “electrical conductor” of claim-1 should be consistent with each other in order to improve clarity of the claim language. 
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

7. 	Claim 9 is objected to because of the following informalities: 
7.1.	The expressions “each coefficient (α)” (lines 14) and “each component (α) being a coefficient” (line 13-14) should be consistent with each other in order to improve consistency and clarity of the claim language. For example, the expression in line-13 could read as “each coefficient component (α)…”, or any other proper and consistent form.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	8.1.	It recites the limitations “the intensity (IA)” in line 1 and “the magnetic field” in line 8. There is insufficient antecedent basis for this limitation in the claim.
8.2.	It is unclear to determine whether the limitation “a measuring point” (lines 9) refers to the limitation “a measuring point” (line 5), or, if it is a new limitation.
8.3.	It is unclear to determine whether there is one measuring point or a plurality of measurement points because the limitation “each measuring point” (lines 9) refers to a plurality of measuring points  and the limitation immediately before “a measuring point” (line 5) refers to single measuring point.
8.4.	It is unclear to determine whether the limitation “a direction” (lines 9-10) refers to the limitation “one direction” (line 8), or, if it is a new limitation.
8.5.	It is unclear to determine whether the limitation “the same direction” (lines 11) refers to the limitation “a direction” (lines 9-10), or, refers to the limitation “one direction” (line 8), or, if it is a new limitation.
Furthermore, claims 2-8 are also rejected because they further limit and depend on claim 1.

9. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
9.1.	It is unclear to determine whether the limitation “a computation matrix (M)” (line 2) refers to the limitation “a computation matrix (M)” (line 3) of claim 1, or, if it is a new limitation.
	9.2.	It further recites the limitation “the current sensor” in line 3. There is insufficient antecedent basis for this limitation in the claim.
a coefficient (α)” (line 2) refers to the limitation “each coefficient (α)” (line 13) of claim 1, or, refers to the limitation “components (α)” (line 12) of claim1, or, if it is a new limitation. 
Furthermore, claims 3 is also rejected because it further limits and depends on claim 2.

10. 	Claim 4 recites the limitation “the point” in line 2. There is insufficient antecedent basis for this limitation in the claim.

11. 	Claim 5 recites the limitation “the point” in line 2. There is insufficient antecedent basis for this limitation in the claim.

12. 	Claim 6 recites the limitation “the measuring points” in line 2. There is insufficient antecedent basis for this limitation in the claim.

13. 	Claim 7 recites the limitation “the point” in line 2. There is insufficient antecedent basis for this limitation in the claim.

14. 	Claim 8 recites the limitation “the number of magnetic field sensors” in line 3. There is insufficient antecedent basis for this limitation in the claim.

15. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	15.1.	It recites the limitations “the same distance” in line 4, “the value” in line 6, “the magnetic field” in line 6, and “the intensity” in line 15. There is insufficient antecedent basis for this limitation in the claim.
15.2.	It is unclear to determine whether the limitation “a measuring point” (lines 7) refers to the limitation “a measuring point” (line 4-5), or, if it is a new limitation.
each measuring point” (lines 9) refers to a plurality of measuring points  and the limitation immediately before “a measuring point” (line 5) refers to single measuring point.
15.4.	It is further unclear to determine whether the limitation “the same direction” (lines 9) refers to the limitation “a direction” (lines 8), or, refers to the limitation “one direction” (line 6), or, if it is a new limitation.
Furthermore, claims 10-11 are also rejected because they further limit and depend on claim 9.

16. 	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
16.1.	It is unclear to determine whether the limitation “an electrical conductor” (line 2) refers to the limitation “an electrical conductor” (line 16) of claim 9, or, if it is a new limitation.
16.2.	It is further unclear to determine whether the limitation “a computer” (line 3) refers to the limitation “a computer” (line 1) of claim 9, or, if it is a new limitation.
16.3.	It is further unclear to determine whether the limitation “a direction” (lines 5) refers to the limitation “the same direction” of claim 9, or, refers to the limitation “a direction” of claim 9, or, refers to the limitation “one direction” of claim 9, or, if it is a new limitation.
16.4.	It is further unclear to determine whether the limitation “a measuring point” (lines 5) refers to the limitation “a measuring point” of claim 9, or, if it is a new limitation.
16.5.	It is further unclear to determine whether there is one measuring point or a plurality of measuring points because the limitation “each measuring point” (lines 5) refers to a plurality of measuring points  and the limitation immediately before “a measuring point” (line 5) refers to single measuring point.
16.6.	It is further unclear to determine whether the limitation “a distance” (lines 6) refers to the limitation “a distance” of claim 9, or, if it is a new limitation.
16.7.	It is further unclear to determine whether the limitation “a reference point” (lines 6) refers to the limitation “a reference point” of claim 9, or, if it is a new limitation.

11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a plurality of current sensors” (line 2) refers to the limitation “a plurality of current sensors” (line 16) of claim 10, or, if it is a new limitation.

Allowable Subject Matter
18.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

19.	The following is an examiner's statement of reasons why claims 1-11 would be allowable: 
	
20. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
computing the components (α) of a vector of coefficients A, each component (α) being a coefficient, each coefficient (α) being a coefficient of a decomposition of the magnetic field into spatial harmonics and being proportional to the intensity (IA) of the current such that the matrix relation B = M x A is satisfied, where x denotes the matrix multiplication operation, and
determining the intensity (IA) of the current from at least the computed components (α). 
	
21.	Claims 2-8 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are depending on claim 1.

Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
computing the components (α) of a vector of coefficients A, each component (α) being a coefficient, each coefficient (α) being a coefficient of a decomposition of the magnetic field into spatial harmonics and being proportional to the intensity (IA) of the current such that the matrix relation B = M x A is satisfied, where x denotes the matrix multiplication operation, and
determining the intensity (IA) of the current from at least the components computed. 

23.	Claims 10 and 11 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are depending on claim 9.

24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	PECZALSKI (International Pub. No.: WO 2015/030871, which was submitted via IDS) teaches a disturbance rejection for current measurement system with the some of the mathematical calculations techniques (Abstract, and, paragraphs 37-38 and 71) but do not disclose each and every claimed limitations such as the one above.
b)	Peczalski (Pub. No.: US 2016/0356822) teaches an “Apparatus and associated methods relate to a measurement system that calculates a current in a conductor based on an odd-order spatial derivative function of signals representing magnetic-field strengths within a hole in the conductor. In an illustrative embodiment, the odd-order spatial derivative function may generate an output signal representing a spatial derivative of the in-hole magnetic field greater than the first-order. The three or more magnetic-field sensors may be configured to align on the hole's axis when inserted into the hole. When inserted into the hole, the sensors may be aligned on an axis perpendicular to a direction of current flow and be responsive to a magnetic-field directed perpendicular to both the direction of current flow and the aligned axis” (Abstract).
Peczalski (Pub. No.: US 2016/0223699) teaches “Apparatus and associated methods relate to an in-hole current- measurement system having three or more magneticfield sensors and a transient-disturbance selection module configured to form an output signal from a selected subset of sensor signals while decoupling the output signals from a non-selected subset of sensor signals during a predetermined time window when a disturbance signal is expected at the non-selected set of sensor signals. In an illustrative example, a disturbance producing operation may be performed on alternating subsets of sensors while the undisturbed subset of sensors measures an electrical current in the electrical conductor” (Abstract).
d)	Otsu (Patent No.: US 6,604,225) teaches “In calculating an electromagnetic field intensity by a moment method, real and imaginary parts of a mutual impedance, mutual admittance, and mutual reaction between elements and of the elements themselves are approximated by a sum of terms each with a frequency raised to a power. The mutual impedances, etc. at a plurality of sample frequencies are calculated using known mathematical equations, and simultaneous equations obtained by substituting the sample frequencies and the mutual impedances at the respective sample frequencies into an approximate equation are solved to calculate approximation coefficients for the approximate equation” (Abstract).

25.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867